Exhibit 12(a)(1) MONTGOMERY STREET INCOME SECURITIES, INC. (“Fund”) PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL OFFICER CODE OF ETHICS I.Overview This Principal Executive Officer and Principal Financial Officer Code of Ethics ("Officer Code") sets forth the policies, practices, and values expected to be exhibited in the conduct of the Principal Executive Officer and Principal Financial Officer (“Covered Officers”) of the Fund.A list of the Fund’s Covered Officers is included on Appendix A. The Board of Directors of the Fund has elected to implement the Officer Code, pursuant to Section 406 of the Sarbanes-Oxley Act of 2002 and the U.S. Securities and Exchange Commission’s (“SEC's”) rules thereunder, to promote and demonstrate honest and ethical conduct in its Covered Officers. The Covered Officers also are employees of the Fund’s administrator, Jackson Fund Services (“JFS”), a division of Jackson National Asset Management, LLC (“JNAM”).Thus, in addition to adhering to the Officer Code, these individuals must comply with JNAM’s Code of Ethics, as adopted pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended.1 In addition, such individuals also must comply with other applicable Fund policies and procedures. JFS and the Covered Officers provide administrative and pricing services to the Fund.JFS and the Covered Officers do not have investment management decision-making authority for the Fund.Hartford Investment Management Company serves as the investment adviser to the Fund.In addition, JFS and the Covered Officers are not engaged in the distribution of Fund shares. The Fund’s Chief Compliance Officer (“CCO”), who shall not be a Covered Officer and who shall serve as such subject to the approval of the Fund’s Board (or committee thereof), is primarily responsible for implementing and enforcing this Code.The CCO has the authority to interpret this Officer Code and its applicability to particular circumstances.Any questions about the Officer Code should be directed to the CCO. The CCO and his or her contact information can be found in Appendix A. 1 The obligations imposed by the Officer Code are separate from, and in addition to, any obligations imposed under codes of ethics adopted pursuant to Rule 17j-1 under the Investment Company Act of 1940, and any other code of conduct applicable to Covered Officers in whatever capacity they serve.The Officer Code does not incorporate any of those other codes and, accordingly, violations of those codes will not necessarily be considered violations of the Officer Code and waivers granted under those codes would not necessarily require a waiver to be granted under this Code.Sanctions imposed under those codes may be considered in determining appropriate sanctions for any violation of this Code. II.Purposes of the Officer Code The purposes of the Officer Code are to deter wrongdoing and to: · promote honest and ethical conduct among Covered Officers, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · promote full, fair, accurate, timely and understandable disclosures in reports and documents that the Fund files with or submits to the SEC (and in other public communications from the Fund) and that are within the Covered Officer's responsibilities; · promote compliance with applicable laws, rules and regulations; o encourage the prompt internal reporting of violations of the Officer Code to the CCO; and o establish accountability for adherence to the Officer Code. Any questions about the Officer Code should be referred to the CCO. III.Responsibilities of Covered Officers A. Honest and Ethical Conduct It is the duty of every Covered Officer to encourage and demonstrate honest and ethical conduct, as well as adhere to and require adherence to the Officer Code and any other applicable policies and procedures designed to promote this behavior.Covered Officers must at all times conduct themselves with integrity and distinction, putting first the interests of the Fund.Covered Officers must be honest and candid while maintaining confidentiality of information where required by law or Fund policy. Covered Officers also must, at all times, act in good faith, responsibly and with due care, competence and diligence, without misrepresenting or being misleading about material facts or allowing their independent judgment to be subordinated.Covered Officers also should maintain skills appropriate and necessary for the performance of their duties for the Fund.Covered Officers also must responsibly use and control all Fund assets and resources entrusted to them. Covered Officers may not retaliate against others for, or otherwise discourage the reporting of, actual or apparent violations of the Officer Code or applicable laws or regulations. Covered Officers should create an environment that encourages the exchange of information, including concerns of the type that this Code is designed to address. B. Conflicts of Interest A "conflict of interest" occurs when a Covered Officer's personal interests interfere with the interests of the Fund for which he or she serves as an officer.Covered Officers may not improperly use their position with a Fund for personal or private gain to themselves, their family, or any other person.Similarly, Covered Officers may not use their personal influence or personal relationships to influence decisions or other Fund business or operational matters where they would benefit personally at the Fund's expense or to the Fund's detriment.Covered Officers may not cause the Fund to take action, or refrain from taking action, for their personal benefit at the Fund's expense or to the Fund's detriment. Certain conflicts of interest covered by this Code arise out of the relationships between Covered Officers and the Fund that already are subject to conflict of interest provisions in the Investment Company Act and the Investment Advisers Act. For example, Covered Officers may not individually engage in certain transactions (such as the purchase or sale of securities or other property) with the Fund because of their status as"affiliated persons" of the Fund.Covered Officers must comply with applicable laws and regulations.Therefore, any violations of existing statutory and regulatory prohibitions on individual behavior could be considered a violation of this Code. As to conflicts arising from or as a result of the relationship between the Fund and Jackson Fund Services, of which the Covered Officers are also officers or employees, it is recognized by the Board that, subject to Jackson Fund Services' fiduciary duties to the Fund, the Covered Officers will in the normal course of their duties (whether formally for the Fund or for Jackson Fund Services, or for both) be involved in establishing policies and implementing decisions which will have different effects on Jackson Fund Services and the Fund. The Board recognizes that the participation of the Covered Officers in such activities is inherent in the contract relationship between the Fund and Jackson Fund Services, and is consistent with the expectation of the Board of the performance by the Covered Officers of their duties as officers of the Fund. Covered Officers should avoid actual conflicts of interest, and appearances of conflicts of interest, between the Covered Officer's duties to the Fund and his or her personal interests beyond those contemplated or anticipated by applicable regulatory schemes.If a Covered Officer suspects or knows of a conflict or an appearance of one, the Covered Officer must immediately report the matter to the CCO.If a Covered Officer, in lieu of reporting such a matter to the CCO, may report the matter directly to the Fund's Board (or committee thereof), as appropriate (e.g., if the conflict involves the CCO or the Covered Officer reasonably believes it would be futile to report the matter to the CCO). When actual, apparent or suspected conflicts of interest arise in connection with a Covered Officer, Jackson Fund Services or other Fund personnel aware of the matter should promptly contact the CCO.There will be no reprisal or retaliation against the person reporting the matter. Upon receipt of a report of a possible conflict, the CCO will take steps to determine whether a conflict exists.In so doing, the CCO may take any actions he or she determines to be appropriate in his or her sole discretion and may use all reasonable resources, including retaining or engaging legal counsel, accounting firms or other consultants, subject to applicable law.2The costs associated with such actions may be borne by the Fund, if appropriate, after consultation with the Fund's Board (or committee thereof). After full review of a report of a possible conflict of interest, the CCO may determine that no conflict or reasonable appearance of a conflict exists.If, however, the CCO determines that an actual conflict exists, the CCO will resolve the conflict solely in the interests of the Fund, and will report the conflict and its resolution to the Fund's Board (or committee thereof).If the CCO determines that the appearance of a conflict exists, the CCO will take appropriate steps to remedy such appearance.In lieu of determining whether a conflict exists and/or resolving a conflict, the CCO instead may refer the matter to the Fund's Board (or committee thereof), as appropriate.However, the CCO must refer the matter to the Fund's Board(or committee thereof) if the CCO is directly involved in the conflict or under similar appropriate circumstances. After responding to a report of a possible conflict of interest, the CCO will discuss the matter with the person reporting it (and with the Covered Officer at issue, if different) for purposes of educating those involved on conflicts of interests (including how to detect and avoid them, if appropriate). Appropriate resolution of conflicts may restrict the personal activities of the Covered Officer and/or his family, friends or other persons. Solely because a conflict is disclosed to the CCO (and/or the Board or Committee thereof) and/or resolved by the CCO does not mean that the conflict or its resolution constitutes a waiver from the Code's requirements. Any questions about conflicts of interests, including whether a particular situation might be a conflict or an appearance of one, should be directed to the CCO. C. Use of Personal Fund Shareholder Information A Covered Officer may not use or disclose personal information about Fund shareholders, except in the performance of his or her duties for the Fund.Each Covered Officer also must abide by the Fund’s privacy policy under SEC Regulation S-P. D. Public Communications In connection with his or her responsibilities for or involvement with the Fund's public communications and disclosure documents (e.g., shareholder reports, registration statements, press releases), each Covered Officer must provide information to Fund service providers and to the Fund's Board (and any committees thereof), independent auditors, government regulators and self-regulatory organizations that is fair, accurate, complete, objective, relevant, timely and understandable. 2 For example, retaining a Fund's independent accounting firm may require pre-approval by the Fund's audit committee. Further, within the scope of their duties, Covered Officers having direct or supervisory authority over Fund disclosure documents or other public Fund communications will, to the extent appropriate within their area of responsibility, endeavor to ensure full, fair, timely, accurate and understandable disclosure in Fund disclosure documents.Such Covered Officers will oversee, or appoint others to oversee, processes for the timely and accurate creation and review of all public reports and regulatory filings. Within the scope of his or her responsibilities as a Covered Officer, each Covered Officer also will familiarize himself or herself with the disclosure requirements applicable to the Fund, as well as the business and financial operations of the Fund.Each Covered Officer also will adhere to, and will promote adherence to, applicable disclosure controls, processes and procedures which govern the process by which Fund disclosure documents are created and reviewed. To the extent that Covered Officers participate in the creation of the Fund's books or records, they must do so in a way that promotes the accuracy, fairness and timeliness of those records. E. Compliance with Applicable Laws, Rules and Regulations In connection with his or her duties and within the scope of his or her responsibilities as a Covered Officer, each Covered Officer must comply with governmental laws, rules and regulations, accounting standards, and Fund policies/procedures that apply to his or her role, responsibilities and duties with respect to the Fund ("Applicable Laws").These requirements do not impose on Covered Officers any additional substantive duties. Additionally, Covered Officers should promote compliance with Applicable Laws. If a Covered Officer knows of any material violations of Applicable Laws or suspects that such a violation may have occurred, the Covered Officer is expected to promptly report the matter to the CCO. IV.Violation Reporting A.
